Citation Nr: 1236320	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the Veteran's tendonitis of the left elbow.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a hearing before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the 10 percent evaluation currently assigned to his service connected tendonitis of his left elbow is not sufficient to account for the loss of income he has sustained as a result of this disability.  He notes that because of his constant left arm pain, he is no longer able to work in his preferred profession as a tool and die machinist.  Instead, he has had to switch to less physically demanding jobs, which have less pay and benefits than his old job as a machinist.  The Veteran states that his arm becomes more painful with use, and that he has frequent flare-ups that sometimes last for weeks.  

At the May 2010 hearing, the Veteran testified that he had not been provided a VA examination since the January 2009 examination he was first afforded as part of his original claim.  He further testified that his disability had increased in severity since that time and had in fact become much worse.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that he should be scheduled for an additional examination of his left elbow disability.  

The Veteran also testified at the May 2010 hearing that he has been receiving ongoing treatment from a VA neurologist for his left elbow.  In fact, the Veteran argues that his disability might be more accurately evaluated under a neurological code instead of or in addition to the current rating by analogy to tenosynovitis.  See 38 C.F.R. § 4.71a, Code 5024.  The record does not contain VA treatment records dated more recently than 2008.  The Board notes that there is an obligation to obtain all VA treatment records.  Similarly, the Veteran has submitted a November 2010 statement in which he states that he has undergone two surgeries on his left elbow since July 2010.  Although the Veteran testified in May 2010 that all of his treatment was from VA sources, there is no indication as to whether or not the left elbow surgeries referred to by the Veteran were conducted by VA or by private doctors that the Veteran may have visited since May 2010.  The Board finds that an attempt must be made to obtain all VA treatment and surgical records relating to his left elbow disability dated subsequent to 2008, as well as any private records that might have a bearing in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left elbow disability since 2008.  After securing the necessary releases, obtain these records from all private and VA sources.  

2.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the nature and severity of his left elbow disability.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review before the examination.  The range of motion must be recorded in degrees with a goniometer.  Any additional impairment due to pain, weakness, excess fatigability or incoordination should be noted, and any additional limitation of the range of motion due to these factors should be recorded in terms of degrees.  Any neurological impairment should be described, and the affected nerves should be identified.  The examiner should comment as to how the Veteran's disability affects his employability, especially during any periods of flare-ups.  

3.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Entitlement to evaluation under an appropriate code for any neurological impairment found on VA examination must be considered.  Entitlement to an extraschedular evaluation must also be considered.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


